      Case 19-04688-CL7                Filed 01/07/20            Entered 01/07/20 14:29:49         Doc 145-2       Pg. 1 of
                                                                     2
CSD 3010 [07/01/18]
Name, Address, Telephone No. & I.D. No.
SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation
 James P. Hill (SBN 90478)/Gary B. Rudolph (SBN 101921)
600 B Street, Suite 1700
San Diego, CA 92101
Tel.: (619) 233-4100
Fax: (619) 231-4372
Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee



          UNITED STATES BANKRUPTCY COURT
               SOUTHERN DISTRICT OF CALIFORNIA
          325 West F Street, San Diego, California 92101-6991

In Re
INTEGRATEDMARKETING.COM, dba RONI HICKS &                                 BANKRUPTCY NO.     19-04688-CL7
ASSOCIATES,
                                                          Debtor,

                                                                          ADVERSARY NO.

                                                           Plaintiff(s)
 v.



                                                          Defendant(s)

                                                            PROOF OF SERVICE

            I, Francine Iriarte                           am a resident of the State of California, over the age of 18 years,
 and not a party to this action.

            On      January 7, 2020                    , I served the following documents:
      •    EX PARTE APPLICATION BY RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE, TO EMPLOY
           STEPHEN C. JONES, AS EXPERT WITNESS;
      •    DECLARATION OF STEPHEN C. JONES IN SUPPORT OF EX PARTE APPLICATION BY RONALD E.
           STADTMUELLER, CHAPTER 7 TRUSTEE, TO EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS;
           and
   •       PROOF OF SERVICE
  1.         To Be Served by the Court via Notice of Electronic Filing (“NEF”):
          Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
  court via NEF and hyperlink to the document. On        January 7, 2020         , I checked the CM/ECF docket for
  this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
  Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:
      •    Martin A. Eliopulos elio@higgslaw.com, kimbled@higgslaw.com
      •    William P. Fennell william.fennell@fennelllaw.com,
           luralene.schultz@fennelllaw.com;office@fennelllaw.com;wpf@ecf.courtdrive.com;mblackburnjoniaux@fennellla
           w.com;charles.bethel@fennelllaw.com;tiffany.zappelli@fennelllaw.com
      •    R. Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com
      •    Ronald Peterson rpeterson@jenner.com,
           ASwingle@jenner.com;MRoot@Jenner.com;PJacobs@jenner.com;CRillo@Jenner.com
      •    Gary B. Rudolph rudolph@sullivanhill.com,
           hill@sullivanhill.com;millerick@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;rudolph@e
           cf.inforuptcy.com
      •    Maggie Schroedter schroedterm@higgslaw.com, lodoviceb@higgslaw.com
      •    Leslie Skorheim leslie.skorheim@usdoj.gov, USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov
      •    Ronald E. Stadtmueller ecfstadt@aol.com, res@trustesolutions.net;ecfstadt2@aol.com
      •    Todd C. Toral ttoral@jenner.com, ELamm@jenner.com
      •    United States Trustee ustp.region15@usdoj.gov

CSD 3010
   Case 19-04688-CL7             Filed 01/07/20     Entered 01/07/20 14:29:49            Doc 145-2       Pg. 2 of
                                                        2

CSD 3010 [07/01/18] (Page 2)

  2.     Served by United States Mail:

         On November 19, 2019               , I served the following person(s) and/or entity(ies) at the last known
  address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
  United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

                                     Dan McAllister                   Squar Milner LLP
                                 Treasurer-Tax Collector               3655 Nobel Drive
                               1600 Pacific Hwy Room 162                  Suite 300
                                  Attn: Bankruptcy Desk              San Diego, CA 92122
                                  San Diego, CA 92101




  3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

         Under Fed.R.Civ.P.5 and controlling LBR, on January 7, 2020                , I served the following person(s)
  and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
  transmission, by overnight delivery and/or electronic mail as follows:


                        United States Trustee - ustp.region15sop@usdoj.gov




          I declare under penalty of perjury under the laws of the United States of America that the statements made
          in this proof of service are true and correct.



          Executed on     January 7, 2020                       Francine Iriarte /s/Francine Iriarte
                          (Date)                               (Typed Name and Signature)

                                                                600 B Street, Suite 1700
                                                               (Address)

                                                                San Diego, CA 92101
                                                               (City, State, ZIP Code)




CSD 3010
